PD-0561-15
                                              RECEIVED JM
                                          co»*roFCRwimrPPEALS
                                              MM 13 2015




                                                            *s&a*.




       FILED IN
COURT OF CRIMINAL APPEALS             /       "^
       HAY 14 2015               A? *^
    Abel Acosta, Clerk      ALA^GA.
                             /HA)£/<£ uj> S>T/'/e& <7i'"A

                             SenuMOAjT, ft: 777^5

    /W                   /^r^: